Citation Nr: 0127636	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  00-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of herniated 
nucleus pulposus (HNP) of the lumbar spine, status post 
lumbar laminectomy, with myositis and left L4-L5-S1 lumbar 
radiculopathy, claimed as a low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to February 
1982.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above claim.


FINDING OF FACT

Residuals of HNP of the lumbar spine, status post lumbar 
laminectomy, with myositis and left L4-L5-S1 lumbar 
radiculopathy, had its onset during active service.


CONCLUSION OF LAW

Residuals of HNP of the lumbar spine, status post lumbar 
laminectomy, with myositis and left L4-L5-S1 lumbar 
radiculopathy, was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that he was 
hospitalized for treatment of low back pain after falling in 
the shower in June 1978.  The examiner diagnosed mild lumbar 
strain.  The veteran was next treated for generalized back 
pain, diagnosed as muscle strain, in June 1979.  

In October 1981, the veteran complained of severe lower back 
pain after being a passenger in a stationary car that was hit 
from behind at low speed.  The examiner diagnosed severe 
lumbar strain with sciatica.  On orthopedic evaluation on 
November 4, 1981, pertinent diagnoses included acute lumbar 
strain with paravertebral muscle spasm.  X-rays revealed no 
abnormality.  The veteran participated in physical therapy.

The veteran tripped over a locker and wrenched his back in 
December 1981.  He was diagnosed as having mild lumbar strain 
and/or acute lumbar muscle strain.  On evaluation in the 
emergency room on December 14, sensation was somewhat 
decreased to touch and pinprick at the dorsum of the left 
foot L5 and S1 distribution.  During hospitalization from 
December 18 to December 24, x-ray studies and bone scan were 
within normal limits.  Pertinent diagnoses included severe 
lumbar muscle strain.  

On orthopedic evaluation on December 30, 1981, the veteran 
was diagnosed as having resolving lumbar strain.  In an 
undated clinical record, the chief of the orthopedic service 
stated that previous work-up had revealed no discogenic or 
neurologic pathology, and that the veteran had no objective 
pathology.  Resolved lumbar strain was thereafter diagnosed 
in January 1982.  Examination of the spine was normal on 
separation examination in February 1982.  

In May 1996, the veteran submitted a claim for service 
connection for a low back disorder.  He provided VA treatment 
records dated in March to 1993 showing treatment for L4-L5 
and L5-S1 disc disease, as shown on computed tomography (CT) 
scan and magnetic resonance imaging (MRI).   He also provided 
private treatment records from Dr. Cesar Zapater Menguez and 
Auxilio Mutuo Hospital indicating that he underwent surgery 
for repair of an extruded disc at L4-L5 and herniated nucleus 
pulposus (HNP) at L5-S1 in April 1993.  

The veteran was afforded VA spine and general medical 
examinations in December 1996.  Pertinent diagnoses included 
residuals of an HNP of the lumbar spine, status post lumbar 
laminectomy with myositis and clinical left L4-L5-S1 lumbar 
radiculopathy.

A VA doctor reviewed the veteran's claims file in May 1997 
and stated that it was his opinion that "in the absence of 
continuous medical treatment for recurrent low back  . . . 
pain we can not determine that back injuries sustained in the 
service are directly related to present lumbar spine 
pathology." 

Additional VA treatment records were thereafter associated 
with the claims folder.  These records showed that in January 
1984 the veteran complained of intractable back pain.  He 
gave a history of trauma in 1981 and 1982 during service.  
The examiner diagnosed rule out post traumatic fibromyositis 
of the lumbosacral spine.  X-rays of the lumbar spine in 
January 1984 showed minimal osteophytes at L5 with well 
preserved disc spaces and a small spina bifida occulta at S1.  
X-rays of the lumbar spine in July 1984 were normal.  The 
veteran next complained of chronic low back pain in July 
1988.     

In May 2000, a VA doctor from the spinal cord injury service 
reviewed the veteran's medical records.  The doctor stated 
that based upon these records, "there is evidence of L-5/S-
1, radiculopathy back on 1981 with findings of decreased 
pinprich [sic] over L-5/S-1 region which deteriorated up to a 
point that surgery was needed."

A second VA doctor, a staff physician with the medical 
service, also reviewed the veteran's medical records in May 
2000.  This doctor stated that it is "my personal opinion 
that there is enough medical evidence in [the veteran's] 
medical records that could suggest that his present condition 
is an aggravation of a previous Lower Back Condition.  This 
was recorded in his medical record since June of 1978."



II.  Legal analysis

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  There is no indication that additional 
pertinent treatment records exist that might be needed to 
decide the claim, or that additional examination or medical 
opinion might be necessary.  The veteran is not prejudiced by 
the Board's consideration of the regulations adopted on 
August 29, 2001, because the regulations merely implement the 
provisions of the Veterans Claims Assistance Act of 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001)) and do not provide additional substantive 
rights.  Furthermore, the decision herein is favorable to 
him.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  For the following reasons, the Board 
finds that the evidence supports the veteran's claim for 
service connection for a low back disorder. 

The veteran's service medical records show that he injured 
his low back on three occasions and was diagnosed as having 
acute lumbar strain.  Despite extensive work-up, including 
bone scan, there was no evidence of disk disease.  The chief 
of the orthopedic service specifically stated that work-up 
revealed no discogenic or neurologic pathology.  Degenerative 
disc disease of the veteran's lumbar spine was not diagnosed 
until 1993, more than 10 years after his separation from 
service.  

Regardless, two VA doctors reviewed the veteran's medical 
records in May 2000 and determined that his low back 
disorder, diagnosed as lumbar discogenic disease status post 
laminectomy, had its onset during service and/or was the 
aggravation of the in-service problems recorded in 1978 and 
1981.  One of the doctors pointed to in-service findings of 
decreased pinprick over the L5 and S1 distribution as support 
for his opinion.  Among the evidence not favorable to the 
veteran's claim is the May 1997 VA doctor's opinion that it 
could not be determined that the veteran's lumbar spine 
pathology was related to his injuries sustained during 
service.

Although all three doctors reviewed the veteran's medical 
records, the greater probative weight must be given to the 
opinions of VA doctors in May 2000.  The May 1997 doctor's 
opinion was premised upon the assumption that the veteran did 
not have continuous treatment for low back pain after 
service; however, evidence thereafter associated with the 
claims folder showed treatment for back pain in 1984 and 
1988.  These records were considered by the May 2000 doctors, 
and were unavailable to the May 1997 doctor.  Additionally, 
the two May 2000 opinions form a medical consensus that the 
veteran's current low back disorder is related to his active 
service.  

Accordingly, the evidence is in equipoise, and resolving any 
doubt in the veteran's favor, the Board finds that service 
connection for residuals of status post-operative HNP is 
warranted.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).


ORDER

Entitlement to service connection for residuals of herniated 
nucleus pulposus (HNP) of the lumbar spine, status post 
lumbar laminectomy, with myositis and left L4-L5-S1 lumbar 
radiculopathy, is granted.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

